DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1,11, and 18, the prior art of record, specifically Hammond et al. (US Patent Application Publication #2016/0292869) teaches a communication method, comprising: collecting, by a processor, a location of an unmanned aerial vehicle (UAV) while the UAV is flying along a flight path (See abstract; Paragraphs 0026, 0028, 0049; Claims 1 and 9). 
 	Tillotson et al. (US 2014/0142787) teaches determining, by the processor, a communication signal distribution in a proximity of the location (Paragraphs 0013, 0014, 0017, and 0031; Claim 1).  
 	Winn et al. (US 2017/0083979) teaches determining, by the processor, one or more relay locations for arranging one or more relays based on the communication signal distribution to improve communication coverage along the flight path (Paragraphs 0009, 0030-0032, 0048, and 0049).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach transmitting, by the processor, an identification of the UAV to an authentication center for authentication, without using the one or more relays, in response to determining, based on the communication signal distribution, that the UAV 
Dependent claims 2-10, 12-17, 19, and 20 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132